DETAILED ACTION
Vacuum Cleaner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3-15-2022 has been entered. Claims 1-16 are currently pending and have been examined. Claim 16 is newly added. Claim 15 has been cancelled. The previous rejections set forth in the non -final office mailed 01-05-2022 has been modified due to applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the limitations outlining the steps of using a vacuum cleaner having a rotatable cleaning bar. Support for these limitations could not be located in the specification, therefore claim 16 is rejected under 35 U.S.C 112(a) for new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4,6-8,13-14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  .

Regarding claim 1, Koch teaches an elongate central body (rotary agitator structure 16, figure 2); at least one carrier (see annotated figure 3 and 4 below) removably mountable on the elongate central body and projecting from the surface of the elongate central body by a first distance (see annotated figure 2, 4); and at least one flexible cleaning element (tuft 2, figures 3-4) mounted to the at least one carrier and projecting from the surface of the elongate central body by a second distance (see tufts 2 in figures 2 and 4) ; wherein the first distance is less than the second distance; and the rigid carrier having a first wall extending at an angle away from the cleaning element on a first side of the cleaning element, and a second wall extending at an angle away from the cleaning element on a second side of the cleaning element, the first wall and second wall providing a gap between the cleaning element and the first wall and the second wall (see annotated figures below).

    PNG
    media_image1.png
    219
    247
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    428
    540
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    657
    544
    media_image3.png
    Greyscale


However, Koch fails to teach the carrier is rigid.  
Koenings teaches a brush with a rigid carrier (see para 0020).
Buesing teaches that having carrier rigid in design to match a flexible cleaning element so they can optimally adapt to the shape of the obstacle surface to enlarge contact surface (see para 0014).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Koenings and Buesing so that carrier is rigid. This modification would allow the flexible cleaning element to optimally adapt to the shape of obstacle surface to enlarge the contact surface (see para 0014 of Buesing). 
Regarding claim 3, modified Koch teaches wherein the rigid carrier is mountable in a recess on the surface of the elongate central body (see channel mounting strip 20, figure 2).
Regarding claim 4, modified Koch teaches a plurality of clips for securing a base of the flexible cleaning element to the rigid carrier (see staple legs 11, figure 4).
	Regarding claim 6, modified Koch teaches a least one flexible cleaning element is one or more of a bristle strip, a cleaning blade, or cleaning flap (see tuft 2, figure 4).
	Regarding claim 7, modified Koch teaches wherein at least a portion of the at least one rigid carrier comprises a helical shape (see figure 2).
Regarding claim 8, modified Koch teaches wherein the at least one rigid carrier comprises a first portion having helical shape in a first direction and a second portion having a helical shape in a second direction (see figure 2).
	Regarding claim 13, modified Koch teaches wherein the at least one flexible cleaning element cannot be deformed to a position which is than the first distance when engaging a surface to be cleaned (see figures 1-4 of Koch).
	Regarding claim 14, it is noted that claim 14 shares same limitations as claim 1 therefore same rejection applies. 
	Regarding claim 16, it noted that claim 16 shares silimar limitations as claim 1, therefore same rejection applies. Additionally, Koch teaches a providing a cleaning device with brush structure that is disclosed ( page 1 lines 15-19).
Claim(s) 2,5 , are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  as applied to claim 1 above 7, and further in view of Shim (US 10092153 B2).
Regarding claim 2, modified Koch teaches all limitations stated above except in the at least one rigid carrier projects from the surface of the elongate central body in a different direction from the at least one flexible element.
Shim teaches an agitator where the carrier (coupling unit 132, figure 3) projects from the surface in a different direction from at least one flexible cleaning element (see additional member 190, figure 3).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Koenings to include the teachings of Shim to different directions for the carrier and flexible cleaning element. This modification allows for different area of contacts. 
Regarding claim 5, Koch as modified in claim 1 teaches all limitations stated above but fails to teach a first rigid carrier and a second rigid carrier wherein different types of flexible cleaning elements are mounted respectively to the first and second rigid carriers.
Shim teaches different types of flexible cleaning elements mounted to brushroll (see figures 2-3, specs. disclose “ the first member 160 and second member 180 may be made of different materials” col 2 lines 61-65).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Shim so that there are different types of flexible cleaning elements. This modification would allow for different types of dirt and debris to be cleaned. 
	Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  as applied to claim 1, and further in view of Kelsey (US 10912435 B2)
	Regarding claim 9, modified Koch teaches all limitations stated above but fails to teach wherein at least one other cleaning element is mounted directly to the elongate central body.
Kelsey teaches an elongate central body ( elongated agitator body 40, figure 3a) cleaning element (cleaning elements 42, figure 3a) is mounted directly to body (see col 4 lines 16-25).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Kesley so that there is a cleaning element directly attached to elongate body. This modification would make it easier when manufacturing the elongate body to include bristles.  
	Regarding claim 10,  further modified Koch teaches at least one other cleaning element projects from the surface of the elongate central body by a third distance which is at least greater than the first distance (see col 4 lines 55 -65, Kelsey discloses depending on applications any size or length of bristles can be selected).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723